Civil action to recover damages for personal injury — allegedly sustained by plaintiff as result of actionable negligence of defendant, — when, as she alleges, on 6 February, 1947, after she had entered the store of defendant in the city of Raleigh, North Carolina, "as a customer to make purchases," and was in the act of descending the stairway leading from the main floor to the basement, provided by defendant for use of its customers in entering the basement to make purchases there, "her foot suddenly slipped from under her as she stepped on orange peel, popcorn and other rubbish" which defendant had negligently permitted to accumulate on said steps, — and fell to her injury and great damage.
From judgment as of nonsuit entered at close of plaintiff's evidence, she appeals to Supreme Court and assigns error.
The correctness of the ruling of the trial court in allowing motion for judgment as in case of nonsuit finds support in the case of *Page 796 Pratt v. Tea Company, 218 N.C. 732, 12 S.E.2d 242, under authority of which the judgment below is
Affirmed.